Bates, Judge,
delivered the opinion of the court.
This case was heretofore submitted to the court, and an opinion prepared but not delivered. The parties now consent that the opinion prepared may be filed and judgment entered therein with the same effect as if said opinion had *471been prepared by the present judges.- Therefore, the judgment of the court below is affirmed, with ten per cent, damages ;
all the judges concurring.
Napton, Judge.
This was a suit by the payee of a negotiable note against the makers. A demurrer was filed on the ground that there was no demand alleged in the petition before protest. The demurrer was overruled, and, on motion, a judgment was rendered. The plaintiff, after the judgment, remitted one dollar, the costs of protest; but it is objected, even after the remittur, there was an excess in the judgment of ninety cents.
Judgment is affirmed, with ten per cent, damages.